Title: To George Washington from Major General Adam Stephen, 6 May 1777
From: Stephen, Adam
To: Washington, George



sr
Newark [N.J.] May 6th 1777

William & George Green formerly livers in Sussex—George has land w[i]t[h]in a mile & half of the Old Log T[r]ail wint into Bergen under Capt. Annesly in Company of 73—five of whom were taken in the Cedar Swamp—It appears they belongd to Bartons Regimt were Quarterd at Commune pas [Communipaw]; reviewd Saturday last when their Corps amounted to about 280—The Whole in Bergen revie[w]d at that time Amounted to about 1,000.

James Mills born in Essex, has land near Westfield; Capt. Lt John Cuggle Seduced him in Sussux Went in to Bergen about 3 Weeks ago by himself Cuggle was interrupted, & got in wt. nine Recruats in about a Week after.
They are, by the Testimony of Henry Van Horten & John Van Bassey recruiti[n]g Officers—They having tumperd [tampered] with them to pilot them in; & gave them a Dollar to Convey them out. They brought them prisoners to Newerk last Night for which I gave them Six dollars, & desird them to keep a good look out for any Recruits going in. I have the honour to be sir Your

Adam Stephen

